           Case 1:18-cv-11176-VEC Document 97 Filed 08/04/21 Page 1 of 1

                                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 ELECTRONICALLY FILED
 ------------------------------------------------------------------- X        DOC #:
                                                                     :        DATE FILED: 8/4/2021
 MARY JENNIFER PERKS, MARIA NAVARRO-                                 :
 REYES, individuals, on behalf of themselves, and all :
 others similarly situated,                                          :     18-CV-11176 (VEC)
                                                                     :
                                              Plaintiffs,            :           ORDER
                                                                     :
                            -against-                                :
                                                                     :
                                                                     :
 TD BANK, N.A.,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 4, 2021, the parties appeared before the Court for a

teleconference;

        IT IS HEREBY ORDERED that not later than August 12, 2021, the parties must file a

joint letter providing answers to the Court’s questions posed at the August 4, 2021 conference.

        IT IS FURTHER ORDERED that not later than August 12, 2021, the parties must file

revised versions of the Proposed Preliminary Approval Order and the Long Form Notice,

consistent with the Court’s proposed edits provided at the August 4, 2021 conference and

submitted to the parties by email. The parties must also submit to Chambers by email a

Microsoft Word version of the Proposed Preliminary Approval Order.



SO ORDERED.

                                                              _________________________________
                                                                   _____________________  _ _______
Date: August 4, 2021                                                VALERIE CAPRONII
      New York, NY                                                  United States District Judge
